Per Curiam:

This is a proceeding in error brought to reverse a judgment given plaintiff below for the possession of property claimed by it under a chattel mortgage. The only serious questions presented are such as require for their determination the examination of the evidence. The case-made contains specific recitals that it includes all the evidence. But in two instances it has recitals of the admission of certain exhibits, designated as exhibits “F,” “Gr,” and “I,” followed by the expression, “in words and figures as follows, to wit,” and the exhibits are not given. These obvious omissions overcome the certificate that the evidence is all in the record, preclude an examination of the errors alleged, and require an affirmance of the case, especially as the most important error alleged is an instruction by the trial court that the undisputed evidence showed the filing of a certain mortgage, while it is claimed that the record contains no such evidence whatever. The “undisputed evidence” referred to may have been contained in these omitted exhibits. (Kansas City v. Parker, 65 Kan. 734, 70 Pac. 867; Railway Co. v. Williamson, 58 Kan. 814, 49 Pac. 157.) It is true that the record at another place than that referred to shows exhibits “F,” “Gr” and “I” of a certain deposition, but nowhere do we find anything to identify these as the omitted exhibits.
The proceeding in error is therefore dismissed.